Continuation of Item 12.
Response to Arguments
Applicant's arguments filed on 9/02/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “Since the “transmission rate” and “packet size” are different parameters or properties in the field of wireless communications, and one of them can be designed or set independently from the other, people having ordinary skill in the art would not substitute one for the other. Therefore, equating “transmission rate” with “packet size” is incorrect” because the Office action did not propose equating “transmission rate” with “packet size.”
Examiner respectfully disagrees with Applicants argument that “Secondly, Girardeau fails to disclose that any of the first performance parameters, the second performance parameters, and the link data rate is the result which is generated by “counting retry times of data packets in a predetermined time period” as recited in the preceding step” because Girardeau et al. [0050] discloses “the first RF performance 
parameters can include RSSI, retransmission rate, air busy rate, coding error rate“, for example, “retransmit rates greater than 10% or greater than some other threshold indicating higher than desired error rates” (Girardeau et al. [0035]), where “the quality of service module 231 adjusts the link data rate and/or packet size based on the then current conditions” (Girardeau et al. [0039]), where the current conditions are “retransmit rates greater than 10% or greater than some other threshold indicating higher than desired error rates” (Girardeau et al. [0035]) and finally Girardeau et al. [0052] discloses that “in step 412, the link data rate is adjusted.  In step 414, the packet size is adjusted based on the first performance parameters, the second performance parameters and/or based on the link data rate.”, where in step 412 (Girardeau et al. [0052]), the link data rate is adjusted based on the then current conditions (Girardeau et al. [0039]) such as retransmit rates greater than 10% or greater than some other threshold indicating higher than desired error rates (Girardeau et al. [0035]).
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416